          Case 1:18-cv-00187-REB Document 301 Filed 08/28/20 Page 1 of 4




Lee Radford, ISB #5719
PARSONS BEHLE & LATIMER
350 Memorial Drive, Suite 300
Idaho Falls, Idaho 83402
Telephone: 208.522.6700
Facsimile: 208.522.5111
LRadford@parsonsbehle.com

Andrew C. Lillie (pro hac vice)
Jessica Black Livingston (pro hac vice)
Mark D. Gibson (pro hac vice)
HOGAN LOVE LLS US LLP
1601 Wewatta Street, Suite 900
Denver, CO 80202
Telephone: (303) 899-7300
Fax: (303) 899-7333
andrew.lillie@hoganlovells.com
jessica.livingston@hoganlovells.com
mark.gibson@hoganlovells.com
Attorneys for Amicus Curiae
Anschutz Exploration Corp.

                           UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT COURT OF IDAHO


WESTERN WATERSHEDS PROJECT and
CENTER FOR BIOLOGICAL DIVERSITY,

Plaintiffs,

        vs.

DAVID BERNHARDT, Secretary of Interior,
and UNITED STATES BUREAU OF LAND             Case No. 1:18-cv-00187-REB
MANAGEMENT, an agency of the United
States,                                      MOTION FOR LEAVE TO FILE
                                             AMICUS BRIEF OF ANSCHUTZ
        Defendants,                          EXPLORATION
                                             CORPORATION
        and,

STATE OF WYOMING and WESTERN
ENERGY ALLIANCE,

        Defendants–Intervenors.
         Case 1:18-cv-00187-REB Document 301 Filed 08/28/20 Page 2 of 4




      Anschutz Exploration Corporation (“AEC”) seeks the Court’s leave to file an amicus brief

in support of Federal Defendants’ and Defendants–Intervenors’ motions for partial summary

judgment on the phase-two leases (attached as Exhibit 1). Plaintiffs do not oppose this motion

and, if the Court grants AEC leave to file its amicus brief, “Plaintiffs will be permitted to re-

spond to AEC’s filing.” Order at 2, ECF No. 299.

      Whether to grant leave to file an amicus brief is within the Court’s discretion, but district

courts “frequently welcome amicus briefs from non-parties concerning legal issues that have po-

tential ramifications beyond the parties directly involved or if the amicus has unique information

or perspective.” Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), overruled on other

grounds by Sandin v. Conner, 515 U.S. 472 (1995). The Ninth Circuit has explained that the

“classic role of amicus curiae” is “assisting in a case of general public interests, supplementing

the efforts of counsel, and drawing the court’s attention to law that escaped consideration.” Mil-

ler-Wohl Co. v. Comm’r of Labor & Indus. State of Mont., 694 F.2d 203, 204 (9th Cir. 1982).

      AEC’s proposed amicus brief fulfills this classic role. The brief will assist the Court by

drawing the Court’s attention to the problems under Federal Rule of Civil Procedure 19 and the

Due Process Clause with vacating the phase-two leases without the lessees being parties to the

case. The brief also provides a more complete picture of the downstream effects of Plaintiffs’

requested relief. The brief thus offers facts and legal arguments that have not already been ad-

dressed by the other parties. See WildEarth Guardians v. Zinke, 368 F. Supp. 3d 41, 59 (D.D.C.

2019) (“An amicus brief is appropriate where the brief will assist the judges by presenting ideas,

arguments, theories, insights, facts, or data that are not to be found in the parties’ briefs.”).

      For these reasons, the Court should grant AEC leave to file its amicus brief.




MOTION FOR LEAVE TO FILE AMICUS BRIEF OF ANSCHUTZ
EXPLORATION CORPORATION                                                                             1
        Case 1:18-cv-00187-REB Document 301 Filed 08/28/20 Page 3 of 4




Dated: August 28, 2020                 Respectfully submitted,


                                       /s/ Lee Radford
                                       Lee Radford
                                       PARSONS BEHLE & LATIMER
                                       350 Memorial Drive, Suite 300
                                       Idaho Falls, ID 83402
                                       Phone: (208) 528-5252
                                       Fax: (208) 522-5111
                                       Email: lradford@parsonsbehle.com


                                       /s/ Mark D. Gibson
                                       Andrew C. Lillie, pro hac vice
                                       Jessica Black Livingston, pro hac vice
                                       Mark D. Gibson, pro hac vice
                                       HOGAN LOVELLS US LLP
                                       1601 Wewatta Street, Suite 900
                                       Denver, CO 80202
                                       E-mail: andrew.lillie@hoganlovells.com
                                           jessica.livingston@hoganlovells.com
                                           mark.gibson@hoganlovells.com
                                       Phone: (303) 899-7300
                                       Facsimile: (303) 899-7333

                                       Attorneys for Amicus Curiae
                                       Anschutz Exploration Corporation




MOTION FOR LEAVE TO FILE AMICUS BRIEF OF ANSCHUTZ
EXPLORATION CORPORATION                                                          2
         Case 1:18-cv-00187-REB Document 301 Filed 08/28/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

     I hereby certify that on the 28th day of August, 2020, I served a true and correct copy of the

foregoing MOTION FOR LEAVE TO FILE AMICUS BRIEF OF ANSCHUTZ EXPLO-

RATION CORPORATION via the Court’s electronic case filing system that will cause the

foregoing to be served upon all counsel of record.


                                                 /s/ Mark D. Gibson
                                                 Mark D. Gibson




MOTION FOR LEAVE TO FILE AMICUS BRIEF OF ANSCHUTZ
EXPLORATION CORPORATION                                                                          3
